Kellogg, J.:
The defendants demur to the complaint herein- on two grounds: First. That it appears upon the face of the complaint that there is a defect of parties defendant.
(That .the Lebanon Springs Railroad Company is a necessary party defendant.)
■ Second. That the complaint does not state facts sufficient to constitute a cause of action.
‘ • The complaint does not state in terms whether the receiver,, ¡William Y. Reynolds, was made such in a statutory action for sequestration of the property of an insolvent corporation or whether appointed by the court 2>en^ente lite in some equity action. Nor whether he was a temporary receiver or permanent receiver, but :the complaint does allege that he was made receiver by order of the ■ Supreme Court. If he was permanent receiver in a sequestration action he became such upon a judgment of dissolution of the Lebanon Springs Railroad Company, and' was the sole representative of its property, and the prayer ofjhe complaint to have a lien declared upon the property might properly be granted. '' '
But whether ■ appointed in a statutory.action or in an action in equity pendente' lite it is clear from the complaint that Elnathara Sweet, the present receiver, was appointed on the death of Reynolds to fill his place, to’succeed him, to talg> up and carry forward .the functions and • duties of Reynolds. So that if .there .existed any ■.cause of action in' this plaintiff against Reynolds, invhis.uap.aeity as receiver, I see no reason why it may not be prosecuted ■ against his successor, Sweet.. It may well be that not all the relief demanded iff the complaint can be granted, certainly not.if Reynolds and .Sweet *377were" appointed- receivers pendente lite, for in .that- capacity the receiver takes title to no property, but the title to the property remains in the railroad company, though the possession and the .rents and profits are in the receiver as the officer of the court, but •to • the extent only of the property which is the subject-matter of the action. (U. S. Trust Co. v. N. Y., W. S. & B. R. Co., 101 N. Y. 483.)
What are the duties and powers of a receiver appointed in an equity action pendente lite, are not defined by the statute or code, and are usually defined in the appointing order. As an officer of .the court he is' subject to its-directions. Section 1788 of the Code of Civil Procedure, defining the powers and duties of a temporary receiver appointed in a sequestration action does not necessarily apply to receivers appointed in other actions. One of the main purposes of a receiver in any action is to preserve the property, to so preserve it that it. will' not be less valuable when final judgment- is had. It seems too obvious for discussion that it is the exception, rather than .the rule, that the property of a railroad company would improve or be best preserved by not being operated. And I think no receiver appointed pendente lite could be said to have discharged his duty by ceasing to operate a railroad without the direct order of the court. ■ His duty without such order would be to operate it, and he would be required to give sufficient reasons for not doing so if he should cease. The allegations of the complaint, then, that the receiver did in fact operate the road and that he bought coal of plaintiff for that purpose, and that the road could not be operated without such coal, is sufficient, and need not be supplemented by the further allegation that the court directed its operation. If such oi’der was necessary it may be presumed to have been made. For eleven years the complaint alleges this railroad has been operated by the receiver. It cannot be presumed that an officer of the court for such a length of time has acted without authority. This, I think, disposes of the contention that the complaint fails to state facts sufficient to constitute a cause of action.
That the plaintiff may bring action against this receiver to have his claim for coal sold to and used by the receiver adjusted, without suing the company or any other party, I think, is plain, Such an *378action can ordinarily serve, no purpose where tké receiver does' riot deny the claim,"but where he does, leave to sue is given as a matter of course. Presumably Such was the moving: consideration of the comp m granting leave to sue; It is no,t.plain that this, plaintiff may not-also in this action have determined as 'between himself and tjle Hilton .Bridge Construction Company the claim of priority of payment' from any funds in the possession of the receiver properly at his command to pay running expenses of the road. That he cannot charge the property of the railroad company, if that company in. fact exists, without bringing it in as a party defendant,-only goes to the extent of his relief, and that can be safely left with the trial court.
J-think the demurrer should have been-overruled.
All concurred.
Judgment 'reversed, with costs, and demurrer overruled, with costs, with leave to the defendant to answer within twenty days after service of1 a copy of this Order upon payment' of such costs.'